UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2179


ROBERTO BONIFLIO HURTADO MONTEJO, a/k/a Mariano Lopez Gutierrez

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 13, 2019                                         Decided: March 25, 2019


Before MOTZ, THACKER, and QUATTLEBAUM, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Daniel Christmann, CHRISTMANNLEGAL, Charlotte, North Carolina, for Petitioner.
Joseph H. Hunt, Acting Assistant Attorney General, Brianne W. Cohen, Senior Litigation
Counsel, Andrea N. Gevas, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roberto Boniflio Hurtado Montejo, a native and citizen of Guatemala, petitions

for review of an order of the Board of Immigration Appeals (Board) dismissing his

appeal from the Immigration Judge’s (IJ) denial of his application for cancellation of

removal. For the reasons set forth below, we dismiss the petition for review.

       Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials of discretionary

relief,” “no court shall have jurisdiction to review any judgment regarding the granting of

relief under section . . . 1229b,” which is the section governing cancellation of removal.

In this case, the IJ found, and the Board agreed, that Hurtado Montejo failed to meet his

burden of establishing that his United States citizen children would suffer exceptional and

extremely unusual hardship if he is returned to Mexico. We conclude that this

determination is clearly discretionary in nature, and we therefore lack jurisdiction to

review challenges to this finding absent a colorable constitutional claim or question of

law. See Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014) (finding no jurisdiction to

review determination that aliens failed to demonstrate requisite hardship to their U.S.

citizen son); Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir. 2005) (“It is quite clear that

the gatekeeper provision [of § 1252(a)(2)(B)(i)] bars our jurisdiction to review a decision

of the [Board] to actually deny a petition for cancellation of removal.”); Okpa v. INS, 266

F.3d 313, 317 (4th Cir. 2001) (concluding, under transitional rules, that issue of hardship

is committed to agency discretion and is not subject to appellate review).

       We have reviewed Hurtado Montejo’s claims of error and conclude that he fails to

raise a colorable constitutional claim or question of law under 8 U.S.C. § 1252(a)(2)(D)

                                             2
(2012). See Gomis v. Holder, 571 F.3d 353, 358 (4th Cir. 2009) (“[A]bsent a colorable

constitutional claim or question of law, our review of the issue is not authorized by

§ 1252(a)(2)(D).” (emphasis added)). Accordingly, we dismiss the petition for review for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                PETITION DISMISSED




                                           3